Name: Commission Directive 1999/40/EC of 6 May 1999 adapting to technical progress Council Directive 79/622/EEC relating to the roll-over protection structures of wheeled agricultural or forestry tractors (static testing) (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  means of agricultural production;  organisation of transport
 Date Published: 1999-05-18

 Avis juridique important|31999L0040Commission Directive 1999/40/EC of 6 May 1999 adapting to technical progress Council Directive 79/622/EEC relating to the roll-over protection structures of wheeled agricultural or forestry tractors (static testing) (Text with EEA relevance) Official Journal L 124 , 18/05/1999 P. 0011 - 0013COMMISSION DIRECTIVE 1999/40/ECof 6 May 1999adapting to technical progress Council Directive 79/622/EEC relating to the roll-over protection structures of wheeled agricultural or forestry tractors (static testing)(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors(1), as last amended by Directive 97/54/EC(2) of the European Parliament and of the Council and in particular Article 11 thereof,Having regard to Council Directive 79/622/EEC of 25 June 1979 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors(3), as last amended by Directive 88/413/EEC(4), and in particular Article 11 thereof,(1) Whereas, in order to improve safety, it is now necessary to clarify the testing arrangements for roll-over protective structures by taking account of the wide range of equipment used;(2) Whereas the arrangements for testing such structures should be harmonised with the arrangements defined in Organisation for Economic Cooperation and Development (OECD) code 4 for the official testing of protection structures of agricultural tractors (static tests);(3) Whereas the provisions of this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Article 12 of Directive 74/150/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes II and III to Directive 79/622/EEC are hereby amended as shown in the Annex hereto.Article 21. From 1 July 2000, Member States may not:- refuse to grant EC type-approval, to issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, in respect of a type of tractor, or- prohibit the entry into service of tractors,if the tractors in question meet the requirements of Directive 79/622/EEC, as amended by this Directive.2. From 1 January 2001, Member States:- shall no longer issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC in respect of any type of tractor which does not meet the requirements of Directive 79/622/EEC, as amended by this Directive,- may refuse to grant national type-approval in respect of any type of tractor which does not meet the requirements of Directive 79/622/EEC, as amended by this Directive.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2000 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of domestic law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 6 May 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 84, 28.3.1974, p. 10.(2) OJ L 277, 10.10.1997, p. 24.(3) OJ L 179, 17.7.1979, p. 1.(4) OJ L 200, 26.7.1988, p. 32.ANNEXAnnexes II and III to Directive 79/622/EEC are amended as follows:1. in Annex II, the following text is added in point 1.2.4: "All components that the driver could himself remove shall be removed for the tests. If it is possible to keep the doors and windows open or to remove them when the tractor is in use, they must be kept open or removed during the tests, so as not to increase the strengh of the roll-over protection structure. If, in this position, they constitute a danger for the driver should the tractor roll over, the test report must refer to this fact.;"2. Annex III is amended as follows:(a) the following text is added to the first subparagraph of point 1.3: "In the case of a tractor with a reversible position, the load shall be applied to the upper extremity of the roll-over protection structure half-way between the two seat reference points.;"(b) the following points 2.2.11, 2.2.12 and 2.2.13 are inserted: "2.2.11. In the case of a tractor with a reversible driving position, the clearance shall be a combination of the two clearances determined for the two positions of the steering wheel and seat.2.2.12. In the case of a tractor which can be fitted with optional seats, the tests shall be based on the combined seat-reference-point clearance for all available seat options. The roll-over protection structure must not enter the combined clearance around the various seat reference points.2.2.13. Where a new seat option is proposed after the test has taken place, a calculation is made to determine whether the clearance around the new seat reference point is located entirely within the clearance previously established. If this is not the case, a new test is required.".